IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 6 MM 2018
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
KAREEM MILLS,                                :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of April, 2018, the Application for Extraordinary Relief and

the Application for Leave to Amend are DENIED.